Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 10/28/2021.  Claim 1 is amended; claim 3-5 are cancelled; and claims 14-20 are withdrawn from consideration as being drawn to non-elected invention.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessica Collins on 11/23/2021 (cf. interview summary).
Claim 14:
Replace “using a monomer” (line 1) after “polyolefin” (line 1) and before “in the presence” (line 1) with “comprising a step of polymerizing one or more olefin monomer(s)”.

Claim 15:
Replace “monomer includes” (line 1) after “wherein the” (line 1) and before “ethylene” (line 1) with “olefin monomers include”.

Claims 18-20: cancelled.

Statement of Reasons for Allowance

Applicant’s filing of a terminal disclaimer to overcome the obviousness-type double patenting rejection of claims in present application over claims in copending application 16/766,940 and U.S. Patent 10,934,370 B2 is acknowledged.

Present claims are allowed over the closest prior art for the following reasons:

Claims 1-2, and 6-13 are allowed. Claims 14-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (hybrid catalyst composition) and II (method of preparing a polyolefin), as set forth in the Office action mailed on 6/22/2020, is hereby withdrawn and claims 14-17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The closest prior art of record do not teach a hybrid catalyst composition comprising a combination of the claimed species of first and second transition metal compounds represented by formula I and formula II.
Furthermore, claims 14-17 directed to non-elected invention (i.e. method of preparing a polyolefin) contain all the limitations of an allowed product claim (i.e. hybrid catalyst composition) and are rejoined.  The rejoined claims after having been fully examined for patentability under CFR 1.104 are deemed to be allowable.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764